Daniels, J.
This case was very thoroughly examined, both as to the facts and the law. Neither was in any respect overlooked in reaching the conclusion mentioned in the opinion, which was considered to be the only disposition that could regularly be made of it. Upon another trial, the difficulties presented maybe avoided, and it is the right of the defendant that they should be, before he can be held liable in the action. The court proceeded upon all the charges in which the evidence tended to show that the report was untruthful, in directing the jury that this part of the case had been established. It was wholly withdrawn from the jury. In great part that was an"erroneous assumption, and it' can only be corrected by another trial, when the charges, depending upon the conflicting evidence ca'n be’excluded, or else submitted to tlie jury to be determined by them. The motion should be denied, with costs. All concur.